          Case 1:21-cv-05535-KPF Document 16 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEOGRAPHIC LOCATION
INNOVATIONS LLC,

                            Plaintiff,                  21 Civ. 5535 (KPF)
                     -v.-                                     ORDER
BELL & ROSS, INC.,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        The Court has been advised that Defendant in the above-captioned

matter was served on July 6, 2021, and that Defendant had until July 27,

2021, to answer the complaint. (Dkt. #9). This deadline expired without a

response from Defendant. The Court is further aware that on September 8,

2021, Plaintiff obtained a certificate of default from the Clerk of Court. (Dkt.

#15).

        In light of this procedural history, the initial pretrial conference

scheduled for October 1, 2021, is hereby ADJOURNED sine die. Plaintiff is

directed to file the paperwork for a default judgment on or before October 21,

2021.

        SO ORDERED.

Dated: September 21, 2021
       New York, New York

                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
